October 27, 2011




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                          EXPRO AMERICAS, LLC, Appellant

NO. 14-10-00707-CV                        V.

                  SANGUINE GAS EXPLORATION, LLC, Appellee
                           ____________________

       This cause, an appeal from the judgment in favor of appellee SANGUINE GAS
EXPLORATION, LLC, signed July 1, 2010, was heard on the transcript of the record.
We have inspected the record and find the trial court erred in part. We order that the
portion of the trial court’s judgment in which it denied appellant EXPRO AMERICAS,
LLC’s motion for summary judgment be AFFIRMED, the portion of the judgment in
which the trial court granted appellee SANGUINE GAS EXPLORATION, LLC’s motion
for summary judgment be REVERSED, and this case be REMANDED for further
proceedings in accordance with this court’s opinion.

       We order that each party pay its own costs incurred in this appeal. We further
order this decision certified below for observance.